              Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAVIDEA BIOPHARMACEUTICALS, INC.,
                                                          Case No.: 1:19-cv-01578
                          Plaintiff,

         v.                                               COMPLAINT
MICHAEL M. GOLDBERG,,

                          Defendants.


         Plaintiff Navidea Biopharmaceuticals, Inc. (“Navidea” or “Plaintiff”), files this

Complaint against Defendant Dr. Michael M. Goldberg (“Goldberg” or “Defendant”) for breach

of contract, breach of the covenant of good faith and fair dealing, and to obtain a declaratory

judgment.

                                            THE PARTIES

         1.        Plaintiff Navidea is a corporation organized and existing under the laws of the

state of Delaware, having its principal place of business in Ohio. Plaintiff is a publicly-traded

corporation listed on the New York Stock Exchange American (“NYSE”).

         2.        Non-Party Macrophage Therapeutics, Inc. (“Macrophage”) is a corporation

organized and existing under the laws of the state of Delaware, having its principal place of

business in Ohio.

         3.        Upon information and belief, Defendant Goldberg is an employee of Macrophage

and is a resident of New Jersey.

                                       NATURE OF THE ACTION

         4.        This is a civil action for breach of contract, breach of the covenant of good faith

and fair dealing, fraudulent inducement, and to obtain a declaratory judgment.




4836-3199-6808.3
             Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 2 of 15



                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332, because this is a civil action involving citizens of different states and the amount

in controversy exceeds seventy-five thousand dollars ($75,000), exclusive of interest and costs.

Navidea is a citizen of Delaware and Ohio; the Defendant is a citizen of New Jersey.

        6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c).

        7.       A substantial part of the events or omissions giving rise to the claim occurred in

this county.

        8.       Personal jurisdiction over Goldberg exists because (a) Goldberg entered into the

August 14, 2018 (the “August Agreement”) in which he agreed that any action brought to

enforce the terms of this Agreement shall be brought exclusively in the federal and state courts

located in New York, New York, and (b) Goldberg regularly transacts business within New

York.

                                         BACKGROUND

A.      The August Agreement

        9.       Navidea is a leader in precision medicine with immuno-targeted products

designed to help identify the sites and pathways of undetected disease and enable better

diagnostic accuracy, clinical decision-making, targeted treatment and, ultimately, patient care.

        10.      Navidea focuses on the development of innovative immunodiagnostic agents and

immunotherapeutics that can and will make a difference for individuals, as well as their families,

physicians and care givers, touched by devastating conditions like cancer, autoimmune,

infectious and inflammatory diseases.




                                                  2
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 3 of 15



       11.    Macrophage is a subsidiary of Navidea and is seeking to develop treatments for

cancer, cardiovascular, autoimmune, antiviral and brain diseases through use of the Manocept

platform, a patented delivery system targeting CD206 on activated macrophages.

       12.    Navidea owns approximately 99.8% of Macrophage with Goldberg and Platinum

(defined below) holding the remaining 0.2% through preferred shares of stock.

       13.    On or about August, 14, 2018, Navidea, Macrophage, and Goldberg entered into

the August Agreement with the intent of entering into one or more additional definitive

agreements (the “Transaction Documents”).

       14.    To date, no Transaction Documents have been entered into between Navidea,

Goldberg and Macrophage.

       15.     The August Agreement provides that Goldberg would be entitled to receive 23.5

million shares of common stock of Navidea. The August Agreement provides that 18.5 million

shares would be issued upon consummation of the transaction and five million shares would be

issued on January 2, 2019.

       16.    The August Agreement provided that 10 million of the shares of common stock to

be issued to Goldberg would be held in escrow to settle any disputes that may arise between

Navidea and Goldberg related to certain debt obligations alleged to be owed to Goldberg and for

which a third party, Platinum-Montaur Life Sciences, LLC, has made a competing claim.

       17.    The August Agreement provides that Goldberg will also be entitled to an

aggregate of $978,000 as severance, payable in equal installments over 24 months beginning on

August 31, 2018.




                                               3
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 4 of 15



       18.     The August Agreement provides that Navidea will also pay the costs to continue

Goldberg’s existing health coverage for a period of 16 months, by paying the amounts required

under COBRA to maintain such coverage.

       19.     The August Agreement provides that Goldberg waived all rights to collect any

debt (including, without limitation, interest) owed by Navidea, and releases each of Navidea and

Macrophage from any and all claims that currently exist or arise, including but not limited to

claims for any compensation, vacation pay, severance, bonus, options, warrants or any debt

obligations.

       20.     The August Agreement specifically did not waive Goldberg’s claims to an

additional five million so-called “Phantom Shares” of Navidea stock; however, Goldberg’s

entitlement to the Phantom Shares expired by virtue of his cessation of employment at Navidea.

       21.     The August Agreement provides that after the award and the placement of the

Navidea shares with members of Goldberg’s family, neither Goldberg nor such family members

will transfer any of Navidea shares for six months without the prior written consent of Navidea.

       22.     The August Agreement further provides that Macrophage would issue to

Goldberg shares of MT Super Voting Common Stock in a number equal to 5.0% of the

outstanding shares of Macrophage.

       23.     The August Agreement further provides that the holders of MT Super Voting

Common Stock shall be entitled to notice of any stockholders’ meeting and to vote as a single

class with holders of the Common Stock upon any matter submitted to the stockholders for a

vote and that each holder of MT Super Voting Common Stock shall have 20 votes for each full

share of MT Common Stock into which the shares of MT Super Voting Common Stock would

be convertible on the record date for the matter to be voted on.




                                                 4
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 5 of 15



       24.     The August Agreement provides that until such time as Macrophage shall have

obtained aggregate gross proceeds of $10 million in one or more financings, the vote or written

consent of Navidea shall be required to issue to Goldberg or any of his affiliates any equity or

rights to purchase equity.

       25.     The August Agreement provides that Navidea would be entitled to appoint one

observer to the Macrophage Board of Directors, who would receive all notices of board

meetings, written consents and board materials in advance of such meetings.

       26.     The August Agreement provides that for a period of six months, Navidea will

provide a line of credit to Macrophage for the salary and benefits of Joel Kaufman, the expense

of Nai Fang Wang, the expense of Jeffrey Arnold and MedChem, the remaining payment due

and owing to the Salzman Group, the payment to Smart Assays, and other working capital items

not to exceed $750,000 in the aggregate.

       27.      The August Agreement provides that Macrophage will redeem all shares of

Goldberg’s Macrophage preferred stock and any warrants or other equity rights held by

Goldberg in Macrophage for no additional consideration other than Goldberg’s rights under the

August Agreement.

       28.     The August Agreement provides that the Transaction Documents shall contain

other terms, conditions, representations and warranties of Navidea, MT and Goldberg customary

for transactions of the type set forth in this Agreement, that counsel to Navidea’s Special

Committee, will prepare the initial drafts of the Transaction Documents, and that upon execution,

the terms of such Transaction Documents shall supersede the terms set forth in the August

Agreement.




                                               5
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 6 of 15



       29.     The August Agreement provides that any subsequent failure to execute the

Transaction Documents shall not render the provisions of the August Agreement invalid.

       30.     The August Agreement provides that if any part of the August Agreement is

found invalid or unenforceable pursuant to judicial decree or decision, the remainder shall

remain valid and enforceable according to its terms.

B.     Partial Performance of the August Agreement

       31.     Goldberg and Navidea each have partially performed their obligations under the

August Agreement.

       32.     On August 14, 2018, Goldberg resigned as the Chief Executive Officer and

President, and from the board of directors, of Navidea.

       33.     On August 14, 2018, Goldberg waived his rights to collect on the Platinum Debt

(defined below).

       34.     On August 14, 2018, Goldberg released certain claims against Navidea and

Macrophage.

       35.     Beginning on August 14, 2018, Navidea extended credit to Macrophage in an

amount not to exceed $750,000 and has been paying directly all of the expenses of Macrophage

incurred through February 14, 2019.

       36.     On August 31, 2018, Navidea advanced to Goldberg the costs to continue

Goldberg’s existing health coverage for a period of 16 months from August 14, 2018.

       37.     Commencing on August 31, 2018, Navidea has been paying the severance

obligations under the August Agreement on a monthly basis. To date, Goldberg has been paid

severance in the amount of $244,500.




                                                6
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 7 of 15



       38.     In September 2018, Navidea’s proposed issuance of 23.5 million shares to

Goldberg under the August Agreement was presented to the NYSE for review.

       39.     The NYSE took the position that all equity granted to Goldberg at other than fair

market value on the date of the issuance would constitute equity compensation, including equity

granted in lieu of debt forgiveness because the value of the shares to be issued exceeded the

amount of the debt being retired.

       40.     In addition, the NYSE indicated that any shares issued to Goldberg in lieu of his

2017 and 2018 bonus would be deemed equity compensation unless they were issued at fair

market value on the date of the grant, or issued under a shareholder approved plan.

       41.     The NYSE guidance limited the ability of Navidea to comply with Goldberg’s

subsequent demands as to how he wanted his shares issued under the August Agreement without

putting Navidea’s stock exchange listing in jeopardy.

       42.     In response, Navidea offered Goldberg a cash payment in exchange for debt

forgiveness in excess of the amount permitted by the NYSE to be issued in shares. Navidea

offered each of the foregoing alternatives to Goldberg to the extent permissible under the NYSE

rules (including combinations of the foregoing), but Goldberg rejected both, citing personal

reasons, including tax planning.

       43.     On November 22, 2018, after Goldberg refused to sign the lock-up agreements,

seek shareholder approval, or give instructions to which family members the shares should be

issued, Navidea directed the transfer agent to issue 18.5 million shares due under the August

Agreement.




                                                7
           Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 8 of 15



       44.     On or about November 22, 2018, Goldberg was provided with 13.5 million shares

and the remaining five million shares have been held by Navidea pursuant to the escrow

provision in the August Agreement.

       45.     While Navidea has not yet issued the additional five million shares due on

January 2, 2019, those additional five million shares would be required to be held in escrow

under the August Agreement.

C.     Platinum-Montaur Life Sciences LLC

       46.     Prior to becoming CEO, Goldberg was affiliated with an entity called Platinum-

Montaur Life Sciences (“Platinum”).

       47.     Platinum, Navidea and Goldberg are parties to that certain Securities Purchase

Agreement, dated as of March 1, 2015, between Platinum and Macrophage (the “SPA”), which

restricts Macrophage from issuing additional shares below a certain value absent Platinum’s

consent.

       48.     The issuance of the MT Super Voting Common Stock could not be accomplished

under the SPA without either obtaining Platinum’s consent or without diluting’s Platinum’s

interests in Macrophage.

       49.     Platinum is currently in receivership and the 99% member of Platinum is in

liquidation in the Cayman Islands.

       50.     On or about November 2, 2017, Platinum sued Navidea seeking to recover

amounts that Platinum contends are due to it (the “Platinum Debt”). See Platinum-Montaur Life

Sciences LLC, v. Navidea Biopharmaceuticals, Inc., Civ. Act. No. 17-cv-9591 (VEC) (HBP).

       51.     Goldberg has made a competing claim to the Platinum Debt.




                                              8
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 9 of 15



       52.     The August Agreement resolved Goldberg’s claim by Navidea agreeing to issue

him Navidea shares as compensation for the Platinum Debt, but holding 10 million shares in

escrow as security in the event that Navidea is required to pay Platinum for all or a portion of the

Platinum Debt.

       53.     On October 31, 2018, the Southern District of New York dismissed the Platinum

Lawsuit for lack of standing. Platinum took an appeal of the dismissal.

       54.     On or about December 30, 2018, Navidea discovered that Platinum had sued

Goldberg individually, alleging that he had misappropriated certain warrants from Platinum

pursuant to which Goldberg was able to acquired 5.4 million shares in Navidea back in January

2017 (the “Warrants Litigation”).

       55.     Prior to executing the August Agreement, Goldberg had informed Navidea that

Platinum’s claim to the warrants was a “dead issue” in that Platinum was not pursuing those

claims against Goldberg any further. However, it turns out this representation was false in that

the Warrants Litigation was filed on October 5, 2018.

       56.     On February 8, 2019, Goldberg filed an answer in the Warrants Litigation and

that case remains pending.

D.     Goldberg’s Breaches of the August Agreement

       57.     As of August 14, 2018, the parties anticipated that Goldberg would remain

engaged in Navidea’s subsidiary, Macrophage.

       58.     As of August 14, 2018, Goldberg agreed to focus his energy full time on creating

value at Macrophage for Macrophage’s shareholders.




                                                 9
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 10 of 15



       59.     Goldberg has refused to engage in activities necessary for the success of

Macrophage because he views resolution of his demands for additional compensation under the

August Agreement as a precondition to undertaking such actions.

       60.     On September 7, 2018, Navidea sent drafts of documents to Goldberg and

Macrophage to memorialize and consummate the transaction (the “Draft Documents”).

       61.     That same day, Goldberg refused to review the Draft Documents.

       62.     Specifically, Goldberg stated that he would not review the documents because: (1)

there was no agreement regarding the preferred stock sale from Macrophage to Navidea; and (2)

there was no agreement for the $750,000 to be treated as debt (even though the August

Agreement expressly provided otherwise).

       63.     Thus, Goldberg refused to negotiate or comment on any documents that did not

address his stock issuances.

       64.     Moreover, because of the NYSE guidance restricting certain actions by Navidea,

Goldberg demanded more shares or cash than what he had previously agreed to accept in the

August Agreement.

       65.     During the course of these discussions, Goldberg made numerous demands to

change the terms of the August Agreement and made improper demands upon Navidea to try and

circumvent the NYSE guidance.

       66.     For example, Goldberg offered to sell unspecified intellectual property to Navidea

(which already belonged to Navidea because Goldberg was required under various agreements to

transfer any intellectual property to Navidea).




                                                  10
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 11 of 15



       67.     Similarly, Goldberg demanded that Navidea restate the amount of the Platinum

Debt notwithstanding the fact that the Platinum Debt had been quantified as a specific number in

numerous filings during the time in which he was CEO of Navidea.

       68.     On November 2, 2018, after a call with Goldberg, Goldberg again refused

negotiate or enter into the transactions stating unless he received additional shares to which he

was not entitled under the August Agreement.

       69.     Later that same day, Goldberg contacted a member of the Navidea Board of

Directors and stated: “If [the Navidea CEO] is representing the board and if what he offered is

the final offer that Navidea is making for its inability to honor its contract I need to know.

Because if so I will hire litigators next week and take all other actions necessary to perfect my

valid contractual claims. This will be a disaster for all involved and I will lose millions that

Navidea may not be able [sic] makeup so it’s not where I want to go but that is the only path I

will be left with to protect my downside.”

       70.     On November 9, 2018, Goldberg continued to insist to Navidea’s counsel that he

needed additional compensation for the Platinum Debt and the delay in issuance of shares under

the August Agreement.

       71.     On November 12, 2018, Goldberg continued to place the issue of his Navidea

share issuance as a precondition to fulfilling his commitment to focus his time creating value at

Macrophage.




                                               11
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 12 of 15



                                  FIRST CAUSE OF ACTION
                                 (BREACH OF CONTRACT)

       72.     Navidea repeats and reiterates the preceding allegations as if set forth fully herein.

       73.     The August Agreement is a valid and binding contract.

       74.     The August Agreement required, among other things, that Goldberg enter into

Transaction Documents which contain “terms, conditions, representations and warranties of

Navidea, Macrophage and Goldberg customary for transactions of the type set forth in [the

August Agreement.”

       75.     Goldberg has refused to provide comments on the Draft Documents or enter into

Transaction Documents.

       76.     The August Agreement prevented Goldberg from issuing to himself or any

affiliate any equity until Macrophage has obtained $10 million in one or more financings.

       77.     Notwithstanding the fact that Macrophage has not obtained $10 million in

financings, Goldberg has issued himself five percent ownership of a newly created subsidiary of

Macrophage.

       78.     Notwithstanding the fact that Navidea advanced Goldberg the costs to continue

Goldberg’s existing health coverage, Goldberg did not pay the amounts required thereby causing

Navidea to request a waiver from its insurer which has resulted in damage to Navidea.

       79.     Navidea at all times has either complied with its obligations under the August

Agreement and has performed and was willing and able to perform all of its obligations

thereunder that it was able to perform.

       80.     Goldberg was capable of performing his obligations under the August Agreement

but, instead, breached the August Agreement through his actions above.




                                                12
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 13 of 15



       81.     Navidea has suffered damages and will continue to suffer damages resulting from

Goldberg’s breaches in an amount to be determined at trial.

                      SECOND CAUSE OF ACTION
 (BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)

       82.     Navidea repeats and reiterates the preceding allegations as if set forth fully herein.

       83.     The August Agreement is governed by Delaware law.

       84.     The covenant of good faith and fair dealing is implied in every contract governed

by Delaware law.

       85.     When entering into the August Agreement, it was the intention of the parties that

Goldberg, Macrophage and Navidea would promptly enter into the Transaction Documents.

       86.     When entering into the August Agreement, it was the intention of the parties that

Goldberg would immediately start taking actions to advance the business of Macrophage.

       87.     When entering into the August Agreement, it was the intention of the parties that

Navidea would extend a credit line up to $750,000 and for a period of only six months.

       88.     Navidea was reasonably justified in understanding that Goldberg would cooperate

in fulfilling the terms of the August Agreement.

       89.     In refusing to negotiate the Draft Documents and/or enter into the Transaction

Documents, Goldberg has acted arbitrarily and unreasonably.

       90.     As a result of Goldberg’s actions, including the transferring of Macrophage’s

assets to the MT Subsidiary, Navidea has been deprived of the benefits of the bargain it struck

with Goldberg and Macrophage.

       91.     The foregoing misconduct by Goldberg constitutes a breach of the implied

covenant of good faith and fair dealing.




                                                13
         Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 14 of 15



       92.     Navidea has suffered damages and will continue to suffer damages in an amount

to be determined at trial.

                                 THIRD CAUSE OF ACTION
                               (DECLARATORY JUDGMENT)

       93.     Navidea repeats and reiterates the preceding allegations as if set forth fully herein.

       94.     This action involves the respective rights of Goldberg and Navidea under the

August Agreement.

       95.     A ripe controversy exists under the parties respective obligations under the

August Agreement in light of: (1) Goldberg’s issuance of equity to himself; (2) Goldberg’s

failure to enter into the Transaction Documents; (3) Goldberg’s insistence that his personal

interests be satisfied before causing Macrophage to comply with its obligations under the August

Agreement; (4) Navidea was unable to issue stock in accordance with Goldberg’s demands

without endangering Navidea’s listing with the NYSE.

       96.     Plaintiff seeks a declaratory judgment that performance of certain of its

obligations are excused by virtue of the above.

       97.     Plaintiff seeks a declaratory judgment that it is entitled to terminate the August

Agreement as result of Goldberg’s actions.

                                     REQUESTED RELIEF

       WHEREFORE, Navidea demands judgment as follows:

       A.      That Goldberg breached the August Agreement;

       B.      That Goldberg’s conduct warrants the imposition of compensatory and punitive

damages;

       C.      A declaration regarding the remaining rights and obligations under the August

Agreement;



                                                  14
            Case 1:19-cv-01578-VEC Document 1 Filed 02/20/19 Page 15 of 15



           D.     That Navidea be awarded attorney fees and costs; and

           E.     That Navidea be awarded such other and further relief that this Court deems just

and proper.

                                 DEMAND FOR TRIAL BY JURY

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a jury trial on all issues so

triable.



Dated: New York, New York                           Respectfully submitted,
       February 20, 2019

                                                    THOMPSON HINE LLP

                                               By: /s/ Barry M. Kazan
                                                   Barry M. Kazan
                                                   335 Madison Avenue, 12th Floor
                                                   New York, New York 10017-4611
                                                   Tel. (212) 344-5680
                                                   Fax (212) 344-6101
                                                   Barry.Kazan@Thompsonhine.com

                                                    Attorneys for Plaintiff
                                                    Navidea Biopharmaceuticals, Inc.




                                                  15
